Citation Nr: 0804841	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  04-06-167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a head injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to October 
1969.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In his February 2004 substantive appeal, and again in August 
2004, the veteran requested a hearing before a member of the 
Board to be held in Washington DC. In November 2004, the 
Board notified the veteran of a hearing scheduled in February 
2005.  He failed to appear for the hearing or to explain his 
absence.  The hearing request is thereby considered 
withdrawn.  See 38 C.F.R. § 20.704(d) (2007).  

In October 2005, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington DC. to 
address due process concerns.  The requested actions were 
substantially complied with and the matter has properly been 
returned to the Board for appellate consideration.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
the Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  In an April 1978 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for 
residuals of a head injury and notified him of that decision 
and of his appellate rights that same month.  He did not 
appeal.  

2.  Evidence added to the record since the April 1978 rating 
decision, that denied service connection for residuals of a 
head injury, does not tend to prove that the veteran had a 
head injury during service or had residuals of a head injury 
post service and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.




CONCLUSIONS OF LAW

1.  The April 1978 rating decision that denied service 
connection for residuals of a head injury is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  Evidence received since the April 1978 rating decision 
that denied service connection for residuals of a head injury 
is not new and material and the claim is not reopened.  38 
U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Prior to the decision on appeal, the veteran's claim for 
service connection for back disorder was denied by the RO in 
a January 1995 rating decision.  The veteran was notified of 
that decision and of his appellate rights that same month and 
did not appeal the decision.  The decision thus became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2007). 

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  Hence, before reaching 
the issue of whether service connection is warranted, the 
Board must first determine whether the claim may be reopened.  
See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en 
banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 
1356, 1359-60 (Fed. Cir. 1998).  

The Board acknowledges that the regulation regarding new and 
material evidence was amended during the course of this 
appeal.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.156(a)).  This amendment to 38 C.F.R. § 
3.156(a) applies only to claims to reopen a finally decided 
claim received on or after August 29, 2001.  The veteran's 
request to reopen his claim was filed prior to that date.  
Therefore, the amended regulation does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

The U.S. Court of Appeals for Veterans Claims (Court) has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with a claim for service connection.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  However, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance of the claim.  Id.

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The bases for the April 1978 denial were that there was no 
evidence of a head injury during service and no post-service 
evidence of a head injury.  Thus, in order for evidence 
received since that decision to be "material", the evidence 
must tend to prove that the veteran had a head injury during 
service and had post-service residuals of a head injury.  

Evidence received since the April 1978 decision includes 
inpatient and outpatient treatment records from the Florida 
State Hospital, University Hospital of Pensacola Florida, 
Singing River Hospital System, East Mississippi State 
Hospital, State of Florida Department of Corrections, and VA 
treatment facilities.  None of this evidence indicates that 
the veteran had a head injury during service or that he has 
had post-service residuals of a head injury.  Thus, none of 
the evidence received since the April 1978 decision is 
material evidence.  

With regard to the veteran recent statements, they are not 
new or material in that the veteran is simply repeating the 
same contentions made in 1978. 

Because no new and material evidence has been submitted since 
the April 1978 final denial of the veteran's claim for 
entitlement to service connection for residuals of a head 
injury, his claim is not reopened.  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the veteran's 
claim, such error was harmless given that his claim is not 
being reopened, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case (SOC) or 
supplemental statement of the case (SSOC), is sufficient to 
cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the veteran in October 2005 that fully addressed all 
four notice elements.  The letter informed the veteran of 
what evidence was required to substantiate the underlying 
claim, i.e. service connection for residuals of a head 
injury.  The letter also informed the veteran of the 
veteran's and VA's respective duties for obtaining evidence 
and asked him to submit evidence and/or information in his 
possession to the AOJ.  

As stated above, specific to requests to reopen, the claimant 
must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
In this case, the notice letter provided to the appellant in 
October 2005 met the purpose of the VCAA with regard to the 
evidence needed to reopen the veteran's claim.  

In the April 1978 rating decision, the RO explained that 
service medical records failed to show any evidence of a head 
injury and that a VA examination, conducted pursuant to his 
claim, failed to show evidence of a head injury.  Thus, the 
veteran's claim was denied for failure to satisfy the first 
two elements of a service connection claim, an inservice 
injury, event, or disease, and a present disability.  
Implicit in this decision is that the third element, a nexus 
between an inservice injury, event, or disease and a present 
disability, was lacking.  Hence, the veteran's claim was 
initially denied because the evidence failed to satisfy any 
element of a service connection claim.  In order to reopen 
his claim, the evidence needed to show a present disability 
and an inservice head injury.  The only element of which 
evidence is not necessary to reopen his claim is a nexus 
between a present disability and an inservice head injury.  

In Kent, the Court specifically stated that the notice 
required for a claim to reopen is that which "describes what 
evidence would be necessary to substantiate [the] element or 
elements required to establish service connection that were 
found insufficient in the previous denial."  Id. at 10.  The 
October 2005 letter informed the veteran that VA needed 
evidence showing that residuals of a head injury existed from 
military service to the present time.  Furthermore, that 
letter provided the veteran with a long list of the types of 
evidence that could meet this standard, including service 
medical records, statements of people who knew him during 
service and knew of his disability, employment physical 
examination reports, post-service medical evidence from 
hospitals, clinics, and private physicians, insurance 
examination reports, and pharmacy prescription reports.  By 
providing the veteran with notice that the evidence required 
was evidence showing inservice and postservice residuals of a 
head injury and providing him with the types of evidence that 
might show these elements, the RO provided the veteran with 
notice of the evidence necessary to reopen his claim.  

The Board is aware that the October 2005 letter provided the 
veteran with the standard for new and material evidence that 
became effective in August 2001, after he filed his claim in 
March 2001, rather than the standard in effect at the time he 
filed his claim.  Thus, the notice contained error.  However, 
this error was not prejudicial to the veteran.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

Here, despite the October 2005 letter stating the 
inapplicable standard for new and material evidence, a 
reasonable person would know, from that letter, what was 
required to reopen the claim.  As to the requirement for new 
evidence, the two standards are not sufficiently different to 
confuse or mislead a reasonable person.  Furthermore, the 
notice letter informed the veteran that VA was interested in 
evidence not previously submitted and/or received by VA, 
which places in layperson's language either standard for new 
evidence.  

The two standards differ as to what constitutes material 
evidence.  The regulation effective prior to August 29, 2001 
requires the evidence to bear directly and substantially upon 
the specific matter under consideration and that the new 
evidence together with the evidence previously assembled must 
be so significant that it must be fairly considered in order 
to fairly decide the merits of the claim.  In contrast, the 
amended regulation, provided to the veteran in this case, 
states that material evidence is evidence that by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim and 
must raise a reasonable possibility of substantiating the 
claim.  

The differences between "substantiating a claim" and "bear 
directly and substantially upon the specific matter under 
consideration . . . so significant that it must be fairly 
considered in order to fairly decide the merits of the 
claim," although of some effect in determining whether 
evidence submitted is material, amount to distinctions 
without a difference in the context of a notice letter read 
by a reasonable claimant.  The Board finds that providing the 
veteran with the incorrect standard, given the remaining 
content of the October 2005 letter, could not have introduced 
any meaningful confusion.  

For the reasons explained above, the Board finds that the 
October 2005 letter satisfied that notice required for claims 
to reopen and any error in the notice was not prejudicial to 
the veteran and did not affect the essential fairness of the 
adjudication.  

Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the veteran because the actions taken 
by VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of an 
SSOC issued in July 2006, after the notice was provided.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the context of finally adjudicated claims, VA has a duty 
to provide a medical examination or obtain a medical opinion 
only if new and material evidence is presented or secured.  
38 C.F.R. § 3.159(c)(4)(iii).  As new and material evidence 
has not been presented or secured to reopen the veteran's 
claim for entitlement to service connection for residuals of 
a head injury, the Board declines to afford the veteran an 
examination or obtain a medical opinion.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service medical records are associated 
with the claims file.  The RO has obtained VA outpatient and 
inpatient treatment records.  Either obtained by the RO or 
submitted by the veteran are treatment records from the State 
of Florida Department of Corrections, East Mississippi State 
Hospital, Singing River Hospital System, the Florida State 
Hospital, and University Hospital, Pensacola, Florida.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for residuals of a head 
injury; the appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


